         Case 7:19-cv-09600-KMK Document 24 Filed 01/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   86 Chambers Street
                                                   New York, New York 10007


                                                      January 27, 2020
By ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, New York 10601

       Re:    United States v. Ford, et al., No. 19 Civ. 9600 (KMK)

Dear Judge Karas:

        This Office represents the United States of America in the above-captioned matter.
Please find attached as Exhibit 1 a letter from by Jeffrey Bossert Clark, Assistant Attorney
General, United States Department of Justice, Environmental and Natural Resources Division.
Mr. Clark had inadvertently allowed his bar membership to lapse at the time the Complaint in
this matter was filed. Because Mr. Clark’s name appears on that Complaint, he writes to correct
any implicit representation concerning his bar membership and extend his apology to the Court.
Mr. Clark’s bar membership has since been returned to active status.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                By:       /s/ Zachary Bannon
                                                      ZACHARY BANNON
                                                      Assistant United States Attorney
                                                      86 Chambers St., 3rd Floor
                                                      New York, New York 10007
                                                      Tel.: 212-637-2728
                                                      E-mail: Zachary.Bannon@usdoj.gov
